DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 27-35 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ishikawa (US 20050005991).
Regarding claim 27, Ishikawa discloses a binding machine (Fig. 1-45B) comprising: a housing (outer casing of the binding machine) that is configured to house a wire (W); a wire feeding unit (Fig. 18: 502) that is configured to feed the wire housed in the housing; a curl guide (506) that is configured to wind the wire fed from the wire feeding unit around a binding object (S) in a loop; and a binding unit (Fig. 35-40C) that is configured to grip and twist the wire wound around the binding object, wherein the binding unit includes: a pair of movable gripping members (726, 727) each of which includes one end side (left end as shown in Fig. 36) and an another end side (right end), wherein the one end sides are movable toward and away from each other (see Fig. 38-40); and a fixed gripping member (725),

	wherein one of the pair of movable gripping members is a first movable gripping member (726) which includes a protrusion (shown below) protruding toward the fixed gripping member on a surface of the first movable gripping member facing the fixed gripping member, and the wire fed by the wire 2Application No.: 16/916,957Reply to Office Action dated October 14, 2021feeding unit is gripped (shown below) between the first movable gripping member and the fixed gripping member at a location of the wire spaced from a tip end (shown below: top tip of the wire between 726 and 725) of the wire, and wherein the fixed gripping member includes cross section having a recess (see Fig. 39B where the protrusion enters the recess of the fixed gripping member) into which the protrusion is inserted, and the cross section having the recess is configured such that the tip end of the wire is bent toward (see Fig. 38B-39B: the tip becomes closer to the first movable gripping member 726 which means that the tip is being bent toward the 726) the first movable gripping member when the wire is gripped between the first movable gripping member and the fixed gripping member, and wherein the recess is included on a surface of the fixed gripping member facing the first movable gripping member.

    PNG
    media_image1.png
    617
    630
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    568
    547
    media_image2.png
    Greyscale

	Regarding claim 28, Ishikawa discloses the binding machine according to claim 27, wherein the another end sides are rotatably supported on a shaft (see Fig. 35 element 728: examiner notes that when the right end sides of the gripping members are engaged with element 
	Regarding claim 29, Ishikawa discloses the binding machine according to claim 28, wherein the binding unit includes: a moving member (707, 733, 734) that is fitted to (733, 734 are fitted to the movable gripping members) the pair of movable gripping members and that is movable in a second direction (longitudinal direction of the gripping members) orthogonal to the first direction, wherein the first gripping member includes a first fitting portion (731) such that the moving member is fitted to the first fitting portion, wherein the other one of the pair of movable gripping members is a second movable gripping member which includes a second fitting portion (732) such that the moving member is fitted to the second fitting portion, and wherein the moving member fitted to the first fitting portion and the second fitting portion is movable (see Fig. 39a- 40a) in the second direction. 
	Regarding claim 30, Ishikawa discloses the binding machine according to claim 29, wherein the fixed gripping member (725) includes a third fitting portion (outer circumferential portion of 725 allows the moving member to be movable) wherein the moving member (707, 733, 734) is fitted in the third fitting portion while also being fitted in the first fitting portion and the second fitting portion, and wherein the moving member is movable in the second direction within the third fitting portion.
Regarding claim 31, Ishikawa discloses the binding machine according to claim 28, wherein the shaft (728) is provided on the fixed gripping member (725).


	Regarding claim 33, Ishikawa discloses the binding machine according to claim 27, wherein the fixed gripping member includes a bending portion (shown below: top portion of 725) that protrudes toward the first movable gripping member (726) and a protrusion portion (shown below: interprets a small portion of the protruding part shown below) that protrudes toward the first movable gripping member (726), and wherein the recess (portion of 725 where 726 fits into) is defined between the bending portion and the protrusion portion of the fixed gripping member.

    PNG
    media_image3.png
    697
    717
    media_image3.png
    Greyscale

	Regarding claim 34, Ishikawa discloses the binding machine according to claim 33, wherein the bending portion protrudes toward the first movable gripping member farther than 
	Regarding claim 35, Ishikawa discloses the binding machine according to claim 27, wherein the first movable gripping member includes a first incline (shown below) and the bending portion of the fixed gripping member includes a second incline (shown below) such that when the wire is gripped between the first movable gripping member and the fixed gripping member, the wire is bent along the first incline and the second incline (see Fig. 39B) toward the first movable gripping member (see top tip of the wire being closer to the first movable gripping member 726).

    PNG
    media_image4.png
    631
    809
    media_image4.png
    Greyscale

Response to Arguments
01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues in pg. 9 of the argument that Ishikawa fails to disclose the clamp plate 725 has “a cross section having a recess in which the identified protrusion of clamp plate 726 is inserted.” Examiner respectfully disagrees.
Examiner notes that in Fig. 36- 37, the clamp plate 725 from the side (Fig. 36)  and the front (Fig. 37) indicates that the clamp plate has a cylindrical/ hollow body. At the right side end of 725 where 726 does not extend, 725 shows that it has a complete cylindrical/hollow body. knowing that at least part of 725 is cylindrical/hollow, Fig. 39B shows that 726 enters into 725 from the left. This means that at least in the front portion of 725 has a recess which accepts the protruded part of 726. Therefore, the rejection is proper.
Additionally, Applicant argues in pg. 9 that “such that the tip end of the wire is bent toward the first movable gripping member when the wire is gripped between the first movable gripping member and the fixed gripping member” is not disclosed by Ishikawa. Examiner respectfully disagrees. Examiner notes that based on Fig. 38B-39B, the top tip of wire becomes closer to the first movable gripping member 726 as the wire is bent. Therefore, it meets the claim limitation. 
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5956989 and US 5558012 teach similar binding machine with gripping members.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799